'' 'Ao 'tiss (Rev. 02/08/2019) Judgment in a Criminal Petty.Case (Modified)                                                             Page 1 of 1 )   -=)--
                                          UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                              JUDGMENT IN A CRIMINAL CASE
                                     v.                                         (For Offenses Committed On or After November 1, 1987)



                          German Moreno-Gallardo                                Case Number: 3:19-mj-21932




     REGISTRATION NO. 74985298
     THE DEFENDANT:                                                                                MAY 1 6 2019
      lZl pleaded guilty to count(s) 1 of Complaint                                                   ,. r .,.,.,,.,..· - -, , .
      D was found guilty to count(s)                                               sournc:':c:<''.J D.ISTRICT 01• c: '-'·. OFiNIA
          after a plea of not guilty.                                                         ····---·------·...
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                      Nature of Offense                                                       Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                             1

      D Th~ defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
      0 Coiint(s)                                                dismissed on the motion of the United States.
                        -----------------~



                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                         ~ TIME SERVED
      lZl Assessment: $10 WAIVED lZl Fine: WAIVED
      lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, May 16,2019



                                     --
                                                                              Date of Imposition of Sentence

                          ~,,,,,. ·~"'
     Received -~·~--(~__,___ _ _ __
                    DUSM
                                                                               ~~
                                                                              HONORABLE ROBERT A. MCQUAID
                                                                              UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                   3:19-mj-21932
